 


109 HR 4914 IH: Veterans' Choice of Representation Act
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4914 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Evans (for himself and Ms. Berkley) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to remove certain limitations on attorney representation of claimants for veterans benefits in administrative proceedings before the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans' Choice of Representation Act. 
2.Attorney representation in veterans benefits claims cases before the Department of Veterans Affairs 
(a)Authority for representation after notice of disagreement is filedSubsection (c) of section 5904 of title 38, United States Code, is amended in paragraph (1) by striking the Board of Veterans’ Appeals first makes a final decision in the case and inserting the claimant files a Notice of Disagreement in the case. 
(b)Repeal of one-year period for retaining attorneyParagraph (1) of such subsection is further amended by striking the second and third sentences. 
(c)Attorney feesSuch subsection is further amended— 
(1)in paragraph (1), by striking paragraph (3) and inserting paragraph (4); 
(2)in paragraph (2)— 
(A)by striking after the Board first makes a final decision in the case and inserting after a Notice of Disagreement is filed in the case; 
(B)by striking with the Board at such time as may be specified by the Board and inserting with the Secretary pursuant to regulations prescribed by the Secretary; and 
(C)by striking the second and third sentences;  
(3)by redesignating paragraph (3) as paragraph (4); and 
(4)by inserting after paragraph (2) the following new paragraph (3): 
 
(3) 
(A)The Secretary, upon the Secretary’s own motion or at the request of the claimant, may review a fee agreement filed pursuant to paragraph (2) and may order a reduction in the fee called for in the agreement if the Secretary finds that the fee is excessive or unreasonable. A fee that does not exceed 20 percent of the past due amount of benefits awarded on the claim shall be presumed to be reasonable. 
(B)A finding or order of the Secretary under subparagraph (A) may be reviewed by the United States Board of Veterans’ Appeals under section 7104 of this title.. 
(d)Payment of attorneys feesSubsection (d)(3) of such section is amended by striking may in the first sentence and inserting shall.  
(e)Effective dateThe amendments made by this section shall apply— 
(1)to any case for which a Notice of Disagreement is filed with the Secretary of Veterans Affairs on or after the date of the enactment of this Act; and 
(2)to any case for which a Notice of Disagreement is filed with the Secretary of Veterans Affairs before the date of the enactment of this Act and that as of the date of the enactment of this Act is pending before the Secretary. 
 
